FILED
                              NOT FOR PUBLICATION                           DEC 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PETER CHIDET MADUIKE,                            No. 11-72974

               Petitioner,                       Agency No. A072-833-707

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Peter Chidet Maduike, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his request for a continuance and

ordering him removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in part and dismiss in part the petition for review.                               In his

      In his opening brief, Maduike fails to raise, and therefore has waived, any

challenge to the agency’s denial of Maduike’s ninth motion for a continuance. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in a

petitioner’s opening brief are deemed waived).

      To the extent Maduike challenges the BIA’s 2009 order, we lack jurisdiction

to consider his challenge because that order is not a final order of removal. See 8

U.S.C. § 1252.

      We also lack jurisdiction to consider Maduike’s contention regarding the

approved visa petition filed on his behalf by his U.S. citizen daughter because he

failed to raise that contention before the agency in relation to the order under

review, and therefore failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We do not consider the supplemental

material filed by Maduike because it is not part of the administrative record. See 8

U.S.C. § 1252(b)(4)(A); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       11-72974